Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This Office action is in response to the application filed on May 1, 2018. 

Information Disclosure Statement
The information disclosure statement filed on May 29, 2018 does not fully comply 
with the requirements of 37 CFR 1.98(b) because: NPL items 7, 12, 18, 19, 22 and 25 do not have dates.  Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).

Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-10, and 12-21 are rejected under AIA  35 U.S.C. 102(a)(1) as 
being anticipated by Ohwada et al. (U.S. Publication No. 2011/0305048; hereinafter “Ohwada”).
Regarding claim 1
Regarding claim 2, Ohwada discloses the method of claim 1, wherein: the piezoelectric material ([0038]) is printed ([0038]) utilizing a screen printing process ([0038]).  
Regarding claim 4, Ohwada discloses the method of claim 1, wherein: the conductive material ([0064]; [0086]) is printed ([0064]; [0086]) utilizing a screen printing process ([0064]).  
Regarding claim 5, Ohwada discloses the method of claim 4, wherein: the conductive material ([0064]; [0086]) comprises silver ink ([0064]; [0086]) that solidifies to form a layer of silver ([0064]).  
Regarding claim 6, Ohwada discloses the method of claim 1, wherein: the magnetic material ([0063]) comprises a metal alloy ([0063]).  
Regarding claim 7, Ohwada discloses the method of claim 6, wherein: the metal alloy ([0063]) comprises an amorphous iron alloy ([0063]).  
Regarding claim 8, Ohwada discloses the method of claim 1, wherein: the magnetic material ([0063]) comprises a flexible sheet (Fig. 7; [0063]) that is about 0.5 μm to about 1000 μm thick (Fig. 7).  
Regarding claim 9, Ohwada discloses the method of claim 8, wherein: the piezoelectric material ([0038]) is printed ([0038]) to form a solid layer ([0038]) that is about 0.5 μm to about 100 μm thick ([0038]).  
Regarding claim 10
Regarding claim 12, Ohwada discloses the method of claim 1, wherein: the conductive material initially comprises a silver ink ([0064]; [0086]); and including: heating the printed silver ink ([0064]; [0086]) to form a solid layer of silver ([0064]; [0086]).  
Regarding claim 13, Ohwada discloses the method of claim 1, including: applying an electric field ([0075]-[0076]) to the device ([0075]-[0076]) to pole the magnetic material ([0063]; [0075]-[0076]).  
Regarding claim 14, Ohwada discloses the method of claim 1, including: flexing the device (Fig. 7; [0075]-[0076]) to generate electrical energy (Fig. 7; [0075]-[0076]).  
Regarding claim 15, Ohwada discloses a method of generating electrical power, the method comprising: providing a flexible magneto-electric device (Fig. 7; [0075]-[0076]) having at least one layer of piezoelectric material ([0038]), a layer of magnetic material ([0063]) disposed (Fig. 7) on a first side of the piezoelectric material ([0038]), and a layer of conductive material ([0064]; [0086]) disposed on a second side (Fig. 7) of the piezoelectric material ([0038]); connecting (Fig. 7G) first and second conductors (Fig. 7G, first and second gold electrodes) to the magnetic material ([0063]) and the conductive material ([0064]; [0086]), respectively; and straining ([0075]-[0076]) the piezoelectric material ([0038]) to generate electrical power ([0076]) across (Fig. 7) the first and second conductors (Fig. 7G, first and second gold electrodes
Regarding claim 16, Ohwada discloses the method of claim 15, including: adhering the flexible magneto-electric device (Fig. 7; [0075]-[0076]) to a user's skin ([0076]).  
Regarding claim 17, Ohwada discloses the method of claim 15, including: adhering the flexible magneto-electric device (Fig. 7; [0075]-[0076]) to a surface of an object ([0076]); and causing the surface of the object to flex ([0075]-[0076]) to thereby flex ([0075]-[0076]) the flexible magneto-electric device (Fig. 7; [0075]-[0076]).  
Regarding claim 18, Ohwada discloses the method of claim 15, including: exposing ([0075]-[0076]) the device to a magnetic field ([0075]-[0076]) to strain ([0076]) the piezoelectric material ([0038]).  
Regarding claim 19, Ohwada discloses a flexible magneto-electric device (Fig. 7; [0075]-[0076]) having at least one layer of piezoelectric material ([0038]), a layer of magnetic material ([0063]) disposed (Fig. 7) on a first side (Fig. 7) of the piezoelectric material ([0038]), and a layer of conductive material ([0064]; [0086]) disposed (Fig. 7) on a second side (Fig. 7) of the piezoelectric material ([0038]), such that the flexible magneto-electric device (Fig. 7; [0075]-[0076]) has a voltage difference ([0075]-[0076]) across (Fig. 7) the magnetic material ([0063]) and the conductive material ([0064]; [0086]) when the piezoelectric material ([0038]) is strained ([0075]-[0076]) to thereby generate electrical power ([0076]).  
Regarding claim 20, Ohwada discloses the flexible magneto-electric device of claim 19, wherein: the piezoelectric material ([0038]) comprises a polymer 
Regarding claim 21, Ohwada discloses the flexible magneto-electric device of claim 19, wherein: the flexible magneto-electric device (Fig. 7; [0075]-[0076]) is about 1.5 μm to about 1200 μm thick (Fig. 7).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable 
over Ohwada in view of Adamson et al. (U.S. Publication No. 7,429,801; hereinafter “Adamson”).
Regarding claim 3, Ohwada as modified teaches the method of claim 2, wherein: the piezoelectric material ([0038]).  Ohwada does not teach the piezoelectric material comprises PVDF.  
Adamson, however, does teach the piezoelectric material comprises PVDF ([Column 12, lines 4-6]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ohwada to include the features of Adamson because it would provide a 
Regarding claim 11, Ohwada as modified teaches the method of claim 1, wherein: the piezoelectric material ([0038]) is printed ([0038]) in liquid form ([0038]); and including: heating it ([0038]) to cure it ([0038]) to form a solid layer ([0038]). Ohwada does not teach the piezoelectric material comprises PVDF.  
Adamson, however, does teach the piezoelectric material comprises PVDF ([Column 12, lines 4-6]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ohwada to include the features of Adamson because it would provide a piezoelectric material with improved hardness and abrasion resistance thereby improving mechanical and tensile strength.  

Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 


/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837